           Case 3:20-cv-00981-CCC Document 26 Filed 12/11/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHERYL CICCONE, individually and             :   CIVIL ACTION NO. 3:20-CV-981
on behalf of all others similarly            :
situated,                                    :   (Judge Conner)
                                             :
                     Plaintiff               :
                                             :
               v.                            :
                                             :
PROGRESSIVE SPECIALTY                        :
INSURANCE COMPANY and                        :
PROGRESSIVE INSURANCE                        :
COMPANY,                                     :
                                             :
                     Defendants              :

                                        ORDER

      AND NOW, this 11th day of December, 2020, upon consideration of plaintiff’s

motion (Doc. 8) to remand pursuant to 28 U.S.C. § 1447, and for the reasons set forth

in the accompanying memorandum of today’s date, it is hereby ORDERED that:

      1.       Plaintiff’s motion (Doc. 8) to remand is DENIED in part and
               DEFERRED in part as follows:

               a.    The motion (Doc. 8) is DENIED to the extent that this court has
                     subject matter jurisdiction over Ciccone’s individual claims.

               b.    The motion (Doc. 8) is DEFERRED to the extent that this court
                     presently lacks information to decide whether it has subject
                     matter jurisdiction over Ciccone’s class-wide claims.

      2.       Plaintiff and defendants shall undertake jurisdictional discovery
               regarding the potential recovery of the class members for up to 45 days
               until Monday, January 25, 2021.

      3.       The parties shall file supplemental briefs following this period of
               jurisdictional discovery limited to the issue of whether this court has
               CAFA jurisdiction over Ciccone’s class claims.
     Case 3:20-cv-00981-CCC Document 26 Filed 12/11/20 Page 2 of 2




4.       Each party shall file its supplemental brief on or before Monday,
         February 8, 2021.


                                   /S/ CHRISTOPHER C. CONNER
                                   Christopher C. Conner
                                   United States District Judge
                                   Middle District of Pennsylvania
